DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 05/24/2021. The examiner acknowledges the amendments to claim 21. Claims 1-20 and 22-46 are cancelled. Claim 48 is withdrawn. Claims 21, 47, and 49-51 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 4, filed 05/24/2021, with respect to the objection of claim 21 have been fully considered and are persuasive.  The objection of claim 21 has been withdrawn. 
Applicant’s arguments, see pg 5, filed 05/24/2021, regarding the prior of record not teaching forming an open cavity in a bone of a living subject, with respect to the rejection(s) of claim(s) 21, 47, and 49-51 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ries (NPL).
On pg 6 of their Remarks, Applicant requests clarification of what constitutes the supply node in Tanaka. In the art of circuitry, a “node” is well-known as a connection between at least two circuit components. Tanaka discloses a circuit connection between its battery (battery 17) with a corresponding analogous peripheral circuit (flash memory (30), [0065], in [001812] of .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would be motivated to modify the electronic circuitry of Stein in a similar manner to Tanaka’s circuitry, because doing so would gain the benefits of Tanaka’s power management circuitry to prevent a power source such as a battery from being consumed, as recognized by Tanaka, [0141]. Extending battery life by reducing power consumption has many recognized benefits in the art, such as extending the time between when the power source needs to be replaced or recharged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140135655 A1 to Stein, et al. (cited in previous Office Action, hereinafter Stein) in view of Ries (NPL) and US 20080309481 A1 to Tanaka, et al. (cited in previous Office Action, hereinafter Tanaka).
Regarding claim 21, Stein teaches a method, comprising:

the prosthesis including an implantable reporting processor having electronic circuitry (3110) ([0219, 0254], electronic circuitry (3110) disposed within implantable stem (3124) can comprise logic and transmit circuitry and power management circuitry), (Fig 39) comprising
at least one peripheral circuit ([0219], electronic circuitry (3110) can comprise a memory).
However, Stein does not teach forming an open cavity in a bone of a living subject;
the electronic circuitry comprising:
A supply node;
a processing circuit coupled to the supply node and configured to couple the at least one peripheral circuit to the supply node; and
a timing circuit coupled to the supply node and configured to activate the processing circuit at least one set time; and
a battery coupled to the supply node.
Ries teaches forming an open cavity in a bone of a living subject ([pg 85, under “Materials and Methods;” pg 86, left column, para 2, pg 86, right column, para 2; pg 87, Fig. 3], an open cavity’s diameter is formed by incrementally increasing the diameter of a cylindrical hole by 2 mm increments by inserting and removing increasingly larger diameter cutting reamers until the size of the cavity is of a suitable size for press-fitting the final reamer, which serves as the tibial component of the prosthesis); and
Inserting at least a portion of the prosthesis into the open cavity ([pg 86, left column, para 2, pg 86, right column, para 2; pg 87, Fig. 3], an open cavity’s diameter is formed by 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stein to form an open cavity in a bone of a living subject; and
Inserting at least a portion of the prosthesis into the open cavity, because doing so would help consistent satisfactory alignment when inserting a tibial component into a tibia of a living subject, as recognized by Ries [pg 89, left column].
Tanaka teaches electronic circuitry (10) [0065] (Fig 3) comprising:
a supply node ([0065], common node connecting battery (17), RTC (14), MCU (20), and flash memory (30) as shown in Fig 3);
a processing circuit (MCU 20) coupled to the supply node and configured to couple at least one peripheral circuit (Flash memory 30) to the supply node [0065-0066] (Fig 3); and
a timing circuit (RTC 14) coupled to the supply node and configured to activate the processing circuit at least one set time [0065, 0140] (Fig 3); and
a battery (17) coupled to the supply node [0065] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stein to have the electronic circuitry comprising:
a supply node;
a processing circuit coupled to the supply node and configured to couple the at least one peripheral circuit to the supply node; and
a timing circuit coupled to the supply node and configured to activate the processing circuit at least one set time; and


Regarding claim 47, Stein in view of Ries and Tanaka teach all the limitations of claim 21, and Stein further teaches forming the cavity includes forming the cavity in a tibia of the living subject (Stein [0213], stem (3124) is inserted in a cavity in a tibia by being inserted into its medullary canal, and Ries at [pg 86, left column, para 2, pg 86, right column, para 2; pg 87, Fig. 3] discloses an open cavity of a tibia’s diameter is formed by incrementally increasing the diameter of a cylindrical hole by 2 mm increments by inserting and removing increasingly larger diameter cutting reamers until the size of the cavity is of a suitable size for press-fitting the final reamer, which serves as the tibial component of the prosthesis.).

Regarding claim 49, Stein in view of Ries and Tanaka teach all the limitations of claim 21, and Stein further teaches the implantable reporting processor is disposed in the cavity ([0254], electronic circuitry (3110) is disposed within implantable stem (3124) which in turn is disposed within the medullary canal cavity) (Fig 39).

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Ries and Tanaka as applied to claim 21 above, and further in view of US 20100331932 A1 to Stevenson, et al. (hereinafter Stevenson).

Stevenson teaches configuring a timing circuitry or a processing circuitry such that the battery has a projected lifetime of at least one year ([0007], processing circuitry can be programmed with settings such that a battery may last for up to 10 years).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stein in view of Ries and Tanaka to configure the timing circuitry or the processing circuitry such that the battery has a projected lifetime of at least one year based on the teachings of Stevenson, because doing so would enable a power source to last up to 10 years without needing to change it during that time, as recognized by Stevenson [0007].

Regarding claim 51, Stein in view of Ries and Tanaka teach all the limitations of claim 21, however Stein in view of Ries and Tanaka do not teach configuring the timing circuitry or the processing circuit such that the battery has a projected lifetime of at least ten years.
Stevenson teaches configuring a timing circuitry or a processing circuit such that the battery has a projected lifetime of at least ten years ([0007], processing circuitry can be programmed with settings such that a battery may last for up to 10 years).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stein in view of Ries and Tanaka to configure the timing circuitry or the processing circuitry such that the battery has a projected lifetime of at least ten years based on the teachings of Stevenson, because doing so would enable a power source to last up to 10 years without needing to change it during that time, as recognized by Stevenson [0007].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791